DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of September 25, 2020. Applicant’s claim for the benefit of foreign application JP2019-179139 with the filing date of September 30, 2019 is acknowledged. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 25, 2020 and August 30, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15 recites the limitation “being photographed at at least…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bar-Nahum et al. (US Pub. 2020/0162489).
Regarding claim 1, Bar-Nahum anticipates A management device comprising: an information acquisition unit that acquires information identifying an unmanned aerial vehicle that is an investigation target among a plurality of unmanned aerial vehicles (see at least Bar-Nahum para 138: "Unmanned Aerial Vehicle 900 may include a visual detection system 914. Visual detection system 914 may be comprised of one or more cameras and be used to visually detect a UAV."); a flight position determination unit that determines a flight position of the unmanned aerial vehicle that is the investigation target at a certain point in time (see at least Bar-Nahum para 64: "A radiofrequency (RF) range finder may be used to detect and geolocate UAVs."); a search unit that searches for one or more other unmanned aerial vehicles having a photographing function and positioned around the flight position at the certain point in time (see at least Bar-Nahum para 35: "Security event detection system 103 may scan through the entries included in sensor information database 107 to find one or more sensors that have a detection capability to detect the security event in an area at, near, or within the initial location of the security event."); and an acquisition assist processing unit that assists acquisition of photographed data of the one or more other unmanned aerial vehicles that are searched for, the photographed data being photographed at least the certain point in time (see at least Bar-Nahum para 35: "A sensor included in the second layer of sensors may be physically located near the initial location of the detected security event and has a detection capability (e.g., the sensor is pointed in the right direction without any occlusions) to detect the security event. Security event detection system 103 may include such a sensor in its selection of one or more sensors").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Nahum.
Regarding claim 5, Bar-Nahum remains as applied to claim 1. Bar-Nahum further teaches the management device according to claim 1, wherein if the acquisition assist processing unit, on a basis of provision availability data indicating whether or not the photographed data of the one or more other unmanned aerial vehicles that are searched for can be provided, determines that it is possible to provide the photographed data, the acquisition assist processing unit assists the acquisition of the photographed data (see at least Bar-Nahum para 35: "A sensor included in the second layer of sensors may be physically located near the initial location of the detected security event and has a detection capability ( e.g., the sensor is pointed in the right direction without any occlusions) to detect the security event. Security event detection system 103 may include such a sensor in its selection of one or more sensors."), and if the acquisition assist processing unit determines that it is impossible to provide the photographed data, the acquisition assist processing unit cancels assisting the acquisition of the photographed data (see at least Bar-Nahum para 35: "For example, a sensor included in the second layer of sensors may be physically located near the initial location of the detected security event, but unable to detect the security event due to an occlusion or lack of detection capability ( e.g., the sensor is pointed in the wrong direction, the sensor cannot be adjusted to focus in a direction of the detected security event). Security event detection system 103 may exclude such a sensor from being selected."). While not explicitly canceling assisting acquisition, Bar-Nahum teaches excluding data from sensors that are not encompassing the investing area. It would have been obvious to someone skilled in the art to cancel the acquisition assistance when none of the sensor are oriented correctly based on the motivation to only use relevant data.
Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Nahum further in view of Michel (FR3103036).
Regarding claim 2, Bar-Nahum remains as applied to claim 1. Bar-Nahum further teaches the information acquisition unit defines the unmanned aerial vehicle detected as the investigation target (see at least Bar-Nahum para 157: "An unauthorized aerial vehicle can be detected (e.g., using sensors of ground station 1104 and/or ground-based sensor 1106). An example of the unauthorized aerial vehicle is target aerial vehicle 1110 (e.g., a drone, a multirotor aircraft, an airplane, a UAV, a helicopter, or any other vehicle capable of flight)."). Bar-Nahum teaches authenticating the identity of target aerial vehicles and identifying the UAVs as “friend” or “foe”. At the first level of authentication a query is sent out to a user to authenticate ownership, operation, control, or other association with the target drone, prior to the target drone being cleared for operation. Alternatively, if the first level of authentication does not indicate that the target drone is a "friend," further targeting and interdiction may occur (para 159). While Bar-Nahum does not explicitly teach monitoring the communication of a plurality of drones, Michel teaches in a similar field of drone management wherein the information acquisition unit has a communications status detection unit that detects a communications status of each of the plurality of unmanned aerial vehicles (see at least Michel para 24-25: "The drone piloting method further includes the following steps implemented by a command station: detection of a radio communication malfunction according to the first mode of communication with the drone and/or a malfunction of the positioning module,"), and if the communications status detection unit detects an unmanned aerial vehicle in which communications are broken down on a basis of the communications status, the information acquisition unit defines the unmanned aerial vehicle detected as the investigation target (see at least Michel para 94-96: “Alternatively, when a communication malfunction has been observed without malfunction of the positioning module, the spatial guidance position is a predetermined spatial position according to a previously stored flight plan. …The guide aircraft then flies to the guide spatial position indicated in the command received from the command station and searches for the drone in distress from this spatial position.”), and the flight position determination unit determines a flight position of the unmanned aerial vehicle that is the investigation target at a time when communications breakdown occurs as a flight position of the unmanned aerial vehicle that is the investigation target at the certain point in time (see at least Michel para 12: "The chosen spatial position is the last valid spatial position of the drone transmitted to the command station."). It would have been obvious to someone skilled in the art before the effective filing date to combine Bar-Nahum and Michel to include monitoring the communications of the drones based on the motivation to identify and track UAVs where the user denied the query to authenticate ownership, operation, control, or other association with the target drone or the user failed to respond in an adequate amount of time.
Regarding claim 3, the combination of Bar-Nahum and Michel remains as applied to claim 2. Bar-Nahum further teaches wherein the flight position includes a flight altitude at the time when communications breakdown occurs (see at least Bar-Nahum para 64: "Altitude information can be determined from the sensors described above ( e.g., visual cues from camera data, three-dimensional radar, and geolocation information from RF range finders)."). Michel further teaches the search unit searches for one or more other unmanned aerial vehicles within a predetermined range relative to the flight altitude (see at least Michel para 45: "Preferably, the guidance aircraft 14 is chosen on a criterion of relevance, for example a criterion of geographical proximity to a last position received from the drone 2").
Regarding claim 4, the combination of Bar-Nahum and Michel remains as applied to claim 2. Bar-Nahum further teaches wherein the acquisition assist processing unit assists acquisition of photographed data including data at the time when communications breakdown occurs (see at least Bar-Nahum para 31: "The indication may include other information associated with the detected security event, such as a timestamp associated with the detection, a type of sensor used to detect the security event, detection signature detected, type of security event detected, etc.").
Regarding claim 6, Bar-Nahum remains as applied to claim 1. Bar-Nahum teaches using sensors in the vicinity of an event that are directed at the event (para 35), but does not explicitly teach UAVs that are directed at the event. However, Michel teaches in a similar field of drone management wherein the search unit, on a basis of a relationship between the flight position and positions of the one or more other unmanned aerial vehicles, searches for one or more other unmanned aerial vehicles whose photographing directions include the flight position (see at least Michel para 47: "The guidance aircraft 14 is commanded by the command station 4 to go to the geographical proximity of the drone 2, taking into consideration the last known spatial position of the drone 2"). It would have been obvious to someone skilled in the art before the effective filing date to modify Bar-Nahum with Michel to include searching for drones in the vicinity of an event based on the motivation to use all relevant sensors when analyzing an event including UAVs equipped with detection sensors and directional sensors (Bar-Nahum para 20).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Nahum further in view of Smith et al. (USP 10,262,140).
Regarding claim 7, Bar-Nahum remains as applied to claim 1. Bar-Nahum teaches sensor networks and communicating with user interfaces, but Bar-Nahum does not explicitly teach blockchain technologies. However, Smith teaches in a similar field of connectivity wherein partial or complete processing of any one of the information acquisition unit, the flight position determination unit, the search unit, and the acquisition assist processing unit includes communications through a blockchain network (see at least Smith Col 3 Lines 25-30: " For purposes of this disclosure, the nodes that cooperate to generate primary blockchain 60 (e.g., nodes 20, 70, and 80) may be referred to collectively as a “blockchain network.” Also, the nodes in the blockchain network that communicate with each other via LAN 102 may be referred to as a “local blockchain network.”"). While not explicitly the described units, Smith discloses communicating between nodes as a blockchain network. It would have been obvious to implement blockchain networks with drones based on the motivation to have a secure ledger of drone commands and actions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mueck et al. (US Pub. 2020/0007384) teaches an internet-of-things drone management with communication loss management. Koubaa (US Pub. 2021/0088337) teaches about the advantages of using Blockchain technologies in drone based Internet-of-Things.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663